

115 HJ 62 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Bureau of Consumer Financial Protection relating to prepaid accounts under the Electronic Fund Transfer Act and the Truth in Lending Act.
U.S. House of Representatives
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 62IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Graves of Georgia (for himself, Mr. Loudermilk, and Mr. Huizenga) submitted the following joint resolution; which was referred to the Committee on Financial ServicesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Bureau of Consumer Financial Protection relating to
			 prepaid accounts under the Electronic Fund Transfer Act and the Truth in
			 Lending Act.
	
 That Congress disapproves the rule submitted by the Bureau of Consumer Financial Protection relating to prepaid accounts under the Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) and the Truth in Lending Act (15 U.S.C. 1601 et seq.) (81 Fed. Reg. 83934 (November 22, 2016)), and such rule shall have no force or effect.
		